DETAILED ACTION
The applicant’s amendment filed on January 31, 2022 was received.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, at lines 6-7, recites, “where the drying is performed continuously after the applying of the negative electrode paste”.  This limitation was not described in the specification as originally filed and therefore constitutes new matter.  In support of this amended limitation, Applicant points to paragraphs [0078] and [0089].  Both of these paragraphs state only that a negative electrode paste is dried after being applied to a negative electrode current collector; they include no discussion of the continuity or discontinuity thereof.  Within the remainder of the instant disclosure, there is found no discussion of continuous drying which might support the amended limitation above.
Claims 2-6 fail to comply with the written requirement for the reasons set forth above by way of their dependence from claim 1.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Temmyo et al. (hereinafter “Temmyo”) (U.S. Pub. No. 2012/0164530A1, cited by Applicant).
Regarding claims 1-6, Temmyo teaches a negative electrode produced by the steps of:
(i) dispersing graphite particles, ceramic particles and a binder in a liquid medium to form a negative electrode slurry (see paragraphs 56, 57 and 63);
(ii) providing a sheet-like negative electrode current collector (see paragraph 58);
(iii) applying the negative electrode slurry onto a surface of the negative electrode current collector to form a negative electrode mixture coating (see paragraph 59);
(iv) applying a magnetic field to the coating and drying the coating, wherein the coating may be dried after the graphite particles are oriented by the magnetic field (see paragraphs 60 and 70);
(v) rolling the dried coating (see paragraphs 61 and 71).
The ceramic particles may comprise a combination of alumina particles (inorganic filler) and lithium titanate particles (see paragraphs 31, 34 and 35).
With reference to Table 1, an exemplary battery A10 utilizes an alumina ceramic particle having a particle size of 2 microns.  An exemplary battery A15 utilizes a lithium titanate ceramic particle having a particle size of 1 micron.  It would be obvious these ceramic particles together because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).  When utilizing an alumina particle having a particle size of 2 microns and a lithium titanate particle having a particle size of 1 micron, a ratio of the size of the lithium titanate particle with respect to the size of the alumina particle (equivalent to the claimed ratio of the average particle size of the lithium titanate particles with respect to the average primary particle size of the inorganic filler particles) is 0.5.
The mean particle size of the graphite particles may be, for example, 15 μm (see Table 1).  Given these particle sizes, it is understood that an average particle size of the alumina particles and lithium titanate particles may be 2/15th and 1/15th, respectively, the average particle size of the graphite particles, equivalent to ratios of approximately 0.133 and 0.067, respectively.  
It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).   

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
By reciting that only drying is performed to form a negative electrode mixture layer, claim 1 excludes the magnetic field applying step of Temmyo.

In response to Applicant’s arguments, please consider the following comments:
Claim 1 describes a mixing step and an applying step before specifying that “only drying [is performed] to form a negative electrode mixture layer”.  In order for the limitation “performing only drying to form a negative electrode mixture layer” not to prohibit the mixing and applying steps previously described and thereby render the claim self-contradictory, it must be interpreted that the mixing and applying steps are considered to be pre-formation steps which are not steps performed “to form a negative electrode mixture layer”.  A similar interpretation may then be applied Temmyo, and in Temmyo, the magnetic field applying step may similarly be considered to be a pre-formation step which is restricted by the limitation “performing only drying to form a negative electrode mixture layer”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727